On Rehearing.
Appellant earnestly insists the judgment should be reversed and the cause remanded to permit it to amend so as to show a cause of action against the indorsers.
In support of our ruling that the errors complained of by appellant are harmless in the state of the evidence we quote the language of Judge Gaines in Ry. Co. v. Uribe, 85 Tex. 386, 20 S.W. 153, as follows:
"It is a universal rule in this court to affirm all judgments of the court below when the evidence is such that we can say that it did not admit of any judgment other than that which was rendered. Bowles v. Brice, 66 Tex. 724 [2 S.W. 729] and cases cited. In such cases errors which ought not to have affected the result are harmless. It is immaterial if evidence has been admitted which should have been excluded, provided the undisputed evidence which has been properly admitted should lead to no other result. So also the appellant has not been prejudiced by a wrong conclusion of the court, if the court, by a different process, should have rendered the same judgment which has been rendered."
A long list of authorities in support of this rule is cited in 1 Michie's Digest, 765, to which we refer. This is the only feature of the motion for rehearing which calls for any comment.
The motion is overruled.